DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDSs) were submitted on 11/20/2020, 05/12/2020 and 11/12/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Claim Objections
Claims 2-7, 9-14 and 18-20 are objected to because of the following informality:  
Claim 2 recites, “... associated with (i) a SRS resource ... or (ii), if only one SRS is configured ...” (lines 10-12)”. It is suggested to replace it with “... associated with: (i) a SRS resource ... ; or (ii), if only one SRS is configured ...” for clarity. Claims 9 and 16 are objected to at least based on a similar rational applied to claim 2.
Claim 3 recites, “... provided in PUSCH-Config,” (line 4); “if both ULFPTx and ULFPTxModes ...” (line 5); and “if ULFPTx is provided and ULFPTxModes ...” (line 7). It is suggested to replace them with  “... provided in the PUSCH-Config,; “if both of the ULFPTx and the ULFPTxModes ...”; and “if the ULFPTx is provided and the ULFPTxModes ...”, respectively, for avoiding potential antecedent basis issues. Claims 10 and 17 are objected to at least based on a similar rational applied to claim 3.
Claim 4 recites, “... partialAndNonCoherent corresponds,” (line 5) and “noncoherent corresponds” (line 7). It is suggested to replace them with “... the partialAndNonCoherent corresponds,” and “the noncoherent corresponds”, respectively, for avoiding potential Claims 11 and 18 are objected to at least based on a similar rational applied to claim 4.
Claims 3-7, 10-14 and 17-20 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “the linear value (                    
                        
                            
                                P
                            
                            ~
                        
                    
                ) of the transmit power after power scaling,                     
                        β
                        ×
                        
                            
                                P
                            
                            ~
                        
                    
                , is divided equally across the antenna ports ...” (lines 11-12). It is unclear what the “linear value (                    
                        
                            
                                P
                            
                            ~
                        
                    
                ) of the transmit power” refers to. Does it mean “the transmit power after power scaling is a linear value”? In addition, it appears that the linear value (                    
                        
                            
                                P
                            
                            ~
                        
                    
                ) of the transmit power to be divided equally across the antenna ports is obtained after power scaling,                     
                        β
                        ×
                        
                            
                                P
                            
                            ~
                        
                    
                , but it does not make sense that the linear value (                    
                        
                            
                                P
                            
                            ~
                        
                    
                ) of the transmit power is obtained as a result of power scaling to the linear value (                    
                        
                            
                                P
                            
                            ~
                        
                    
                ) itself. Claims 8 and 15 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 2 recites, “wherein the TPMI indicates ...” (line 13).  It is unclear whether “the TPMI” refers to “full power transmit precoding matrix indicators (TPMI)”; “remaining TPMIs”; or something else. Claims 9 and 16 are rejected at least based on a similar 
Claim 4 recites, “partialAndNonCoherent corresponds to the TPMI codebook comprising pre-coding matrices that select at most two SRS ports...” (lines 5-6) and “noncoherent corresponds to the TPMI codebook comprising pre-coding matrices that select a single SRS port ...” (lines 7-8). However, the limitation, “select at most two SRS ports” defined with respect to “partialAndNonCoherent” comprises also “select a single SRS port” defined with respect to “nonCoherent”, so the two parameters “partialAndNonCoherent” and “nonCoherent” are not exclusive in view of the number of SRS ports being selected. This would render the claim indefinite. Claims 11 and 18 are rejected at least based on a similar rational applied to claim 4. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-7, 9-14 and 16-20 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al (US Publication No. 2020/0045644) in view of "SRS power scaling for UL power control", 3GPP TSG-RAN WG1 Meeting #95, Spokane, USA, November 12th – 16th, 2018 (R1-1813478) (hereinafter “3GPP1”).
Note: 
Sridharan claims priority of US Provisional Application No. 62/739,048 filed on 09/28/2018, thus Sridharan is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 11/13/2018. 
3GPP1 was uploaded and available on 11/03/2018, thus qualified as a prior art under 102(a)(1) for the instant application with the effective filing date 11/13/2018.

Regarding claim 1, Sridharan teaches, a user equipment (UE) [FIGS. 8-9, user equipment (UE) for scaling transmission power of PUSCH] comprising:
a transceiver [FIGS. 4 and 8-9, ¶0052, antennas 452a] configured to receive, from a base station (BS) [FIGS. 4 and 8-9, ¶0052, receive, from BS 110], configuration information                 
                    β
                    )
                     
                
            to be applied to a physical uplink shared channel (PUSCH) transmission [FIGS 4 and 8-9, ¶0089 and 0092, (the UE) receives signaling indication/Tx power signaling (i.e., configuration information) on how to allocate transmit power budget across transmit chains for PUSCH transmission] (see, US Prov. No. 62/739,048; ¶0051 and 0080); and 
a processor operably connected to the transceiver [FIGS. 4 and 8-9, ¶0052, processor 480 connected to the antenna 452a], the processor configured to determine, based on the received configuration information, the power scaling value (                
                    β
                
            ) for the PUSCH transmission [FIGS. 4 and 8-9, ¶0089 and 0092, (the UE) allocates the transmit power budge across transmit chains for the PUSCH transmission based on the signaling indication/Tx power signaling via single bit] from values of                  
                    β
                
             = 1 [FIGS. 8-9, ¶0089 and 0092, the power scaling is “one” when the single bit indicates that the UE can skip the step (a); note that the step (a) pertains to action of scaling the power by a ratio of the number of antenna ports with non-zero PUSCH transmission to the number of configured antenna ports (see, ¶0070), thus if the step (a) is skipped, then no power scaling is made, which is equivalent to “power scaling value =1”] (see, US Prov. No. 62/739,048; ¶0069 and 0083), 
wherein the transceiver [FIGS. 4 and 8-9, ¶0052, the antennas 452a] is further configured to transmit the PUSCH transmission with a value of transmit power scaled based on the determined power scaling value (                
                    β
                
            ) [FIGS. 4 and 8-9, ¶0070, 0092, 0108, (the UE) transmits the PUSCH transmission with a value of the transmit power scaled based on the power scaling signaling via the single bit], wherein the value of the transmit power after power scaling is divided equally across the antenna ports on which the UE transmits the PUSCH transmission with non-zero power [FIGS. 4 and 8-9, ¶0070, 0092, 0108,  the value of the transmit power of the PUSCH is split equally across the antenna ports on which non-zero PUSCH is to be transmitted] (see, US Prov. No. 62/739,048; ¶0069, 0083 and 0089).
“linear” value of transmit power, and the “linear” value of the transmit power after power scaling is divided equally across the antenna ports.
However, the feature, a value of transmit power to be divided across antenna ports is a linear value is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, 
transmit the PUSCH transmission with a “linear” value of transmit power [page 1, section 2, the linear value PSRS, fc (I, q, l) of the transmit power scaled], and the “linear” value of the transmit power after power scaling is divided equally across the antenna ports [page 1, section 2, the linear value PSRS, fc (I, q, l) of the transmit power after power scaling is splitted equally across antenna ports].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing transmit the PUSCH transmission with a “linear” value of transmit power, and the “linear” value of the transmit power after power scaling is divided equally across the antenna ports, as taught by 3GPP1 in the system of Sridharan, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 8, Sridharan teaches, a base station (BS) [FIGS. 8-9, base station] comprising:
[FIGS. 4 and 8-9, ¶0053, processor 420] configured to determine power scaling for a user equipment (UE) to apply a physical uplink shared channel (PUSCH) transmission [FIGS. 4 and 8-9, ¶0089 and 0091-0092, (the BS) transmits signaling indication/Tx power signaling (i.e., configuration information) indicating how to allocate transmit power budget across transmit chains for PUSCH transmission; note that transmitting the indication requires determining the indication beforehand] (see, US Prov. No. 62/739,048; ¶0051 and 0080-0081)  
a transceiver operably connected to the processor [FIGS 4 and 8-9, ¶0052, the antennas 452 connected to the processor 420], the transceiver configured to transmit, to the UE [FIGS. 4 and 8-9, ¶0052, transmits, to the UE], configuration information indicating a power scaling value (                
                    β
                    )
                     
                
            to apply to the PUSCH transmission [FIGS 4 and 8-9, ¶0089 and 0092, (the BS) transmits signaling indication/Tx power signaling (i.e., configuration information) indicating on how the UE allocates transmit power budget across transmit chains for PUSCH transmission] (see, US Prov. No. 62/739,048; ¶0051 and 0080), wherein the power scaling value is                 
                    β
                    =
                    1
                    ,
                
             [FIGS. 8-9, ¶0089 and 0092, the power scaling is “one” when the single bit indicates that the UE can skip the step (a); note that the step (a) pertains to action of scaling the power by a ratio of the number of antenna ports with non-zero PUSCH transmission to the number of configured antenna ports (see, ¶0070), thus if the step (a) is skipped, then no power scaling is made, which is equivalent to “power scaling value =1”] (see, US Prov. No. 62/739,048; ¶0069 and 0083)   ; 
wherein the transceiver [FIGS. 4 and 8-9, ¶0052-0053, the antenna 452] is further configured to receive, from the UE, the PUSCH transmission transmitted with a value of transmit based on the indicated power scaling value(                
                    β
                
            ) [FIGS. 4 and 8-9, ¶0070, 0092, 0108, (the BS) receives the PUSCH transmission with a value of the transmit power scaled based on the power scaling signaling via the single bit], wherein the value of the transmit power after power scaling is divided equally across the antenna ports on which the UE transmits the [FIGS. 4 and 8-9, ¶0070, 0092, 0108,  the value of the transmit power of the PUSCH is split equally across the antenna ports on which non-zero PUSCH is to be transmitted] (see, US Prov. No. 62/739,048; ¶0069, 0083 and 0089).
Although Sridharan teaches, “wherein the value of the transmit power after power scaling is divided equally across the antenna ports on which the UE transmits the PUSCH transmission with non-zero power” as set forth above, Sridharan does not explicitly teach (see, emphasis), ... receive the PUSCH transmission with a “linear” value of transmit power, and the “linear” value of the transmit power after power scaling is divided equally across the antenna ports.
However, the feature, a value of transmit power to be divided across antenna ports is a linear value is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, 
receive the PUSCH transmission with a “linear” value of transmit power [page 1, section 2, (UE) transmits/ (BS receives) the linear value PSRS, fc (I, q, l) of the transmit power scaled], and the “linear” value of the transmit power after power scaling is divided equally across the antenna ports [page 1, section 2, the linear value PSRS, fc (I, q, l) of the transmit power after power scaling is splitted equally across antenna ports].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing receive the PUSCH transmission with a “linear” value of transmit power, and the “linear” value of the transmit power after power scaling is divided equally across the antenna ports, as taught by 3GPP1 in the system of Sridharan, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 1.

Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Yi et al (US Publication No. 2016/0337987) [¶0066]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/S.K./Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469